Exhibit 99.1 State Bancorp, Inc. Annual Stockholders’ Meeting President and CEO Report April 28, 2009 [Slide #2] I begin my remarks today by quoting from my friend Bob Wilmer’s letter to the shareholders of M&T Bancorp.Bob, with his always refreshing candor, said that while “recessionary forces contributed to a decline in earnings, much –too much – of that decline stemmed not from those larger forces but from our own decisions.”In my opinion, no one should presume to take a free pass for the deplorable conditions that we endure globally today.The absolute depth and breadth of these problems strip away the plausibility of any defense.Poor decisions, ineffective oversight, excessive complexity and plain old complacency have led us to the edge of the abyss.I trust that you will all agree that the view from that edge is quickly sobering.There are valuable lessons for us all to learn and learn them we must for the price that continues to be paid by investors is simply numbing.Whether we are talking about major multi-national companies like AIG or small caps like State Bancorp, stockholders have been hurt badly and we in positions of authority need to accept our own shortcomings and the part that our actions or inactions played in contributing to the massive destruction of wealth that has occurred.I encourage us all to approach these conditions and events with a little humility and self-awareness. It is hard to discuss 2008 without reflecting on some lessons learned.No one in management or on the board takes the multiple challenges that this Company has endured lightly.We could discuss the reasons underlying the volume of bad news and losses that have confronted us for the past several years.If it were productive, I would happily engage in that discussion.In my opinion, we must learn the painful lessons from our mistakes and then move on.The level and severity of the loan losses that we continue to realize is disquieting.I wish I could provide you with absolute assurance that we have seen the end of the line but I cannot, in good conscience, provide that assurance. For the most part, U.S. banks should survive this tumultuous economic period and come out of it in better condition than the dire predictions of many.U.S. banks should also survive in better shape than many of the banks in other countries.That said, all banks will not survive.Banking is by definition a risk business and consequently it is a reflection of the economic forces that surround its customers.It is therefore not entirely unexpected for the industry to suffer in periods like this.What has happened nationally, however, is a story of leadership’s failure to think strategically and act courageously.In my opinion, the explosive growth of the Fannie and Freddie balance sheets since the mid-1990’s, the gentrification and securitization of sub-prime risk on traditional bank platforms and the failure to recognize and adequately capitalize systemically important institutions lie at the heart of our problems in the U.S.These failures are legion and have occurred up and down the halls of Congress, in regulatory agencies, in executive suites, in board rooms and in households. Our shortsightedness and societal failures are risking our children’s future prosperity and opportunity. We should all take these lessons to heart. The next generation will not be so eager to care for us as we age without us accepting our responsibility and fixing the problem in an appropriate and financially responsible manner - on our dime and not theirs.If all we do is pass the debt buck on to the next generation then we’ve learned nothing and we will hang our heads in shame at the massive burdens we will pass on to the truly innocent. In this spirit of accepting accountability, I also want to remind stockholders that they have an important obligation, too.Complacent stockholders foster mediocrity in the companies in which they invest.I encourage you and all stockholders to hold us to high standards, remind us when we fall short and hold us accountable for that which we produce.To that end, and as you heard andcertainly know, PL Capital has asked our stockholders to vote against re-electing certain directors of the Company.Whatever the outcome of that vote, which is currently being tabulated, we recognize their right to voice frustration and understand many of the reasons behind that frustration.Good people may disagree on the appropriate remedy.Notwithstanding the outcome of the vote, the Company has received and understood the message.We can and must do better. For my part, I remain committed to aggressively righting our ship and building a corporate culture that embraces personal accountability and ownership.I believe that CEO compensation must bear close alignment with stockholders and I trust that you will find our Company’s actions in that regard rise to levels that distinguish us from the rest of the pack.I am, however, personally uncomfortable with the grandstanding political rhetoric on some executive compensation since it has limited our ability to properly compensate executives who serve along side me and have worked their hearts out over the past year to sort out our problems and remediate them effectively.It is unfair but we all understand the climate in which we are operating.But we do owe this management team our gratitude for their tireless efforts.Now that and 2 bucks or so will get you on the subway but gratitude is important and I humbly express mine to each of them and to you our stockholders. [Agenda Slide # 3] Let me now turn to my formal presentation. I will review some key events of the past year, our financial performance, the direction in which the Company is headed, and then I will open the floor for your questions. [Disclosures Slide # 4] This slide contains the regulatory disclosures that we are required to make in all of our financial presentations, both written and oral. Additionally, there are two financial slides we will be covering later in the presentation that are non-GAAP in nature and will be identified accordingly. [The Year in Review Slide # 5] At the time of our last Annual Stockholders meeting in 2008, JPMorgan Chase had just taken over the fallen Bear Stearns ushering in a wave of forced consolidations and in some cases, outright collapse, of many long standing household names in financial services.The capital markets shut down and words like volatility, credit crisis, liquidity crisis, unprecedented and trillions became everyday terms. Investor confidence has been shaken to its core and will likely be slow in returning. Housing price stability is a fundamental prerequisite for exiting this deep recession. However, as I said in my letter in this year’s annual report, until the average person can afford the average home, prices will likely remain under downward pressure. With rising unemployment and falling tax receipts, our state and local governments must also reform their own cost structure if the NY metropolitan region is to remain vibrant and competitive.
